ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                           )
ERSM (Afghanistan) Limited, d/b/a          )
 Edinburgh International                   )       ASBCA No. 58997
                                           )
Under Contract No. W91B4K-09-D-0002        )

APPEARANCE FOR THE APPELLANT:                      Armani Vadiee, Esq.
                                                    Smith Pachter Mc Whorter, PLC
                                                    Tysons Comer, VA

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   Erica S. Beardsley, Esq.
                                                    Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 6 June 2014



                                                MICHAEL T. PAUL
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58997, Appeal ofERSM (Afghanistan)
Limited, d/b/a Edinburgh International, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals